The opinion of the court was delivered, by
Read, J.
This case arises out of a club or association formed to provide substitutes for those of its members who should be drafted under the proclamation for 300,000 men to be raised by draft unless the quota was filled by volunteers prior to the 15th of February 1865. This was clearly the intention of the Miners-ville club, of which the plaintiff was a member, and to which he paid his subscription. He was drafted, and was obliged to pay $1000 for a substitute, and he now claims $300 for this substitute, which sum it is agreed must have been paid to him if he had gone himself, or to a volunteer provided for him.
A similar agreement was entered into by the Mine Hill Gap club. Another meeting was held at Primrose Hill, and the defendants were appointed a committee to collect funds. The defendants induced the treasurer of the two other clubs to pay over to them the funds they had collected, amounting to $2000, from the Minersville club, and $800 from the Mine Hill Gap club, and now refuse to pay to those members of the Minersville club or association who were drafted and were obliged to provide substitutes the sum of $300 each, under pretence of a resolution not in writing, said to be passed by the Primrose Hill meeting or club, after the receipt of the trust-money of the two other clubs by the defendants.
The money of the Minersville club passed into their hands, covered with a trust to pay it out to the persons who would be entitled to it under the terms of the' agreement by which the money was subscribed and paid into the treasury of that club; in fact, the defendants stand exactly in the position of that club. The plaintiff is one of those persons, and the court below were right in their decree giving him the $300.
*192It is, however, objected that this case is not within the jurisdiction of a court of equity.
This case relates to the transactions of three clubs, or unincorporated associations, over whom express supervision and control are given by the Act of Assembly, and as trust-money it comes within the clause giving jurisdiction to the court so far as relates to the care of trust-moneys and property, and other moneys and property made liable to the control of the court.
And as the defendants claim no right of property in said money, but are in reality only stakeholders, it might properly come within the 4th paragraph of the second division of the 13th section of the Act of l®Eh June 1836, as suggested by plaintiffs, if the defendants had instituted the proceedings, and the other members of the Minersville club were claimants.
It appears, therefore, to us, that the court had jurisdiction, and that it is a case proper for its exercise.
Decree affirmed.